OPINION — AG — ** OKLAHOMA COMPULSORY ATTENDANCE STATUTE — PRIVATE SCHOOLS ** THE OKLAHOMA COMPULSORY ATTENDANCE STATUTE DOES 'NOT' REQUIRE THAT A PRIVATE SCHOOL BE ACCREDITED BY THE STATE DEPARTMENT OF EDUCATION OR THAT A PRIVATE TUTOR HOLD AN OKLAHOMA TEACHING CERTIFICATE SO LONG AS THE PRIVATE INSTRUCTION IS SUPPLIED IN GOOD FAITH AND IS EQUIVALENT IN FACT TO THAT AFFORDED BY THE STATE. WHILE A BOARD OF EDUCATION HAS DISCRETION TO CLASSIFY STUDENTS AS IT DEEMS APPROPRIATE AND REQUIRE EXAMINATIONS RELATIVE THERETO, CREDIT FOR PRIVATE INSTRUCTION MAY 'NOT' BE DENIED SOLEY BECAUSE THE PRIVATE INSTRUCTOR DID 'NOT' HOLD AN OKLAHOMA TEACHING CERTIFICATE. A BOARD OF EDUCATION INSTRUCTOR IS 'NOT' REQUIRED TO FURNISH TEXTBOOKS OR OTHER MATERIALS TO A CHILD RESIDING IN THE DISTRICT 'NOT' ATTENDING A DISTRICT OPERATED SCHOOL. (PRIVATE TEACHER, CERTIFICATE, ELIGIBILITY, QUALIFICATION) CITE: 70 O.S. 10-105 [70-10-105], ARTICLE XIII, SECTION 4, 70 O.S. 3-104 [70-3-104], 70 O.S. 16-102 [70-16-102], OPINION NO. 65-302 (JOE C. LOCKHART) ** SEE: OPINION NO. 75-303 (1975) **